t c memo united_states tax_court suzanne t bray petitioner v commissioner of internal revenue respondent docket no 21034-05l filed date charles h magnuson for petitioner susan s hu for respondent memorandum opinion marvel judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with the unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure collection of petitioner’s and federal_income_tax liabilities background the parties submitted this case fully stipulated under rule we incorporate the stipulated facts and the accompanying exhibits into our findings by this reference petitioner resided in california when her petition was filed petitioner failed to file a timely federal_income_tax return for respondent prepared a substitute return for under sec_6020 and on date mailed petitioner a notice_of_deficiency for in the notice respondent determined that petitioner was liable for an income_tax deficiency of dollar_figure and for additions to tax under sec_6651 and and petitioner timely received the notice_of_deficiency but did not petition this court with respect to her tax_liability on date respondent assessed an income_tax deficiency of dollar_figure additions to tax under sec_6651 and and and interest and sent petitioner a notice of balance due the form_4340 certificate of assessments payments and other specified matters for that was stipulated by the parties as exhibit 2-j appears to conflict with the stipulation of fact regarding the assessment of petitioner’s liability stipulation of facts par reflects that respondent’s examination_division made an assessment with respect to the substitute for return it executed for pursuant to sec_6020 on or around date the form_4340 however continued petitioner also failed to file a timely federal_income_tax return for respondent prepared a substitute return for under sec_6020 and on or about date mailed petitioner a notice_of_deficiency for in the notice respondent determined that petitioner was liable for an income_tax deficiency of dollar_figure and for additions to tax under sec_6651 and and petitioner timely received the notice_of_deficiency but did not petition this court with respect to her tax_liability on or around date respondent received petitioner’s form_1040 u s individual_income_tax_return for petitioner reported taxable_income of dollar_figure and a tax_liability of dollar_figure respondent accepted petitioner’s return assessed additional tax of dollar_figure and adjusted the assessments of the additions to tax under sec_6651 and to reflect the information reported on the return on date respondent received petitioner’s form_1040 for on the return petitioner reported taxable_income of dollar_figure and a tax_liability of dollar_figure on date respondent assessed a tax_deficiency of dollar_figure continued does not show that any_tax or addition_to_tax was assessed with respect to petitioner’s taxable_year until date after respondent had issued petitioner a notice_of_deficiency for we conclude on the totality of the evidence that the first relevant assessments of tax additions to tax and interest for did not occur until date additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively and an addition_to_tax under sec_6654 of dollar_figure together with interest of dollar_figure and sent petitioner a notice of balance due on date respondent also received petitioner’s form_1040 for on or about date respondent assessed a tax_liability of dollar_figure and a sec_6654 addition_to_tax of dollar_figure as shown on petitioner’ sec_2002 return respondent also assessed additions to tax for under sec_6651 and of dollar_figure and dollar_figure respectively together with interest of dollar_figure and sent petitioner a notice of balance due on or about date respondent filed a notice_of_federal_tax_lien with respect to petitioner’s unpaid and tax_liabilities on date respondent issued petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for petitioner’s unpaid and federal_income_tax liabilities petitioner timely submitted a form request for a collection_due_process_hearing in a letter attached to her request petitioner stated that boeing aircraft co boeing the former employer of petitioner’s deceased husband garnett l bray mr bray submitted to the internal_revenue_service irs forms w-2 wage and tax statement for and reporting income to mr bray of dollar_figure and dollar_figure respectively according to petitioner those amounts were erroneous because petitioner did not receive the payments reported by boeing and more importantly mr bray died on date and thus was not a boeing employee during those years on date the hearing officer to whom petitioner’s case was assigned conducted a telephone sec_6320 hearing hearing with petitioner’s representative during the hearing the hearing officer informed petitioner’s representative that all procedural requirements had been met in filing the federal_tax_lien petitioner’s representative did not raise any spousal defenses or offer any collection alternatives to respondent except the possibility of submitting an offer-in- compromise oic the hearing officer provided information to petitioner’s representative with regard to submitting an oic but petitioner did not pursue this option the notice_of_determination states that petitioner’s authorized representative agreed to a telephone hearing in lieu of a face-to-face hearing the parties stipulated that the hearing officer confirmed and verified that petitioner received the requisite notice_and_demand for payment see sec_6303 and that the hearing officer complied with the verification requirement of sec_6330 the supporting statement attached to the notice_of_determination states the following with respect to petitioner’s announced intention to submit an oic the power_of_attorney stated that he plans to file an offer_in_compromise as the taxpayer’s collection alternative the settlement officer was under the impression that the offer was in the process of being completed for consideration appeals advised the power continued although respondent maintains that petitioner’s underlying tax_liability was not properly at issue during petitioner’s hearing the hearing officer nevertheless determined that boeing erroneously reported to the irs the dollar_figure in wages for mr bray for that year because petitioner had included that amount in income on her return the hearing officer advised petitioner’s representative to file a form 1040x amended u s individual_income_tax_return to change the adjusted_gross_income listed on petitioner’s previously filed return following the hearing petitioner filed an amended return and as a result respondent abated dollar_figure of petitioner’s tax_liability and made corresponding adjustments to the amounts assessed under sec_6651 and continued of attorney that a day delay prior to the commencement of enforced collections is not unreasonable while he pursues the offer outside the cdp arena the hearing is the end of the process and appeals will not hold this appeal open any longer the appropriateness of the hearing officer’s action regarding the proposed oic is not one of the stipulated issues petitioner does not argue that respondent’s position regarding petitioner’s ability to challenge the underlying tax_liability for is impeached by the hearing officer’s decision to adjust mr bray’s income for see 118_tc_572 the hearing officer acknowledged that boeing also mistakenly reported the dollar_figure in wages for mr bray in but that this error by boeing did not affect respondent’s assessment of petitioner’ sec_2002 tax_liability because petitioner did not include this amount in income on her return on date the appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the filing of the notice_of_federal_tax_lien for and on date petitioner timely petitioned this court challenging respondent’s determination petitioner argues that the additions to tax and interest attributable to and should be abated according to petitioner she is not liable for the additions to tax and interest amounts for and because she had reasonable_cause for her filing and payment delaysdollar_figure petitioner contends that boeing assumed responsibility for preparing her return and submitting it to her for filing accordingly petitioner claims that boeing is responsible for the delay in filing and payment with respect to petitioner further argues that boeing’s delay in preparing her return prevented her from timely meeting her filing and payment obligations for and petitioner concludes that petitioner filed an amended petition on date and a second amended petition on date the parties agree that petitioner’s underlying tax_liabilities for and excluding any additions to tax and accrued interest are dollar_figure dollar_figure and dollar_figure respectively while petitioner argues in her petition that respondent should abate interest for and the parties stipulated that the only issues for decision concern petitioner’s liability for the additions to tax under sec_6651 and and sec_6654 the appeals office’s determination to uphold the validity of the notice_of_federal_tax_lien should not be sustained i collection hearing procedure discussion sec_6321 imposes a lien on all property and property rights of a taxpayer liable for taxes where a demand for the payment of the taxes has been made and the taxpayer fails to pay those taxes sec_6320 requires the secretary to send written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to an administrative hearing on the matter sec_6320 affords the taxpayer the right to a fair hearing before an impartial hearing officer sec_6320 requires that the administrative hearing be conducted pursuant to sec_6330 d other than paragraph b thereof and e at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer is precluded however from contesting the existence or amount of the underlying tax_liability unless the taxpayer failed to receive a notice_of_deficiency for the tax_liability in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office is required to issue a notice_of_determination regarding the validity of the filed federal_tax_lien in making a determination the appeals_office is required to take into consideration the verification presented by the secretary that the requirements of applicable law and administrative procedures have been met the relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 if the taxpayer disagrees with the appeals office’s determination the taxpayer may seek judicial review by appealing to this court sec_6330 where the underlying tax_liability is properly at issue the court reviews any determination regarding the underlying tax_liability de novo sego v commissioner supra pincite where the underlying tax_liability is not properly at issue the court will review the administrative determination of the appeals_office for abuse_of_discretion 117_tc_183 sego v commissioner supra pincite 114_tc_176 the appeals_office abuses its discretion if its determination is exercised arbitrarily capriciously or without sound basis in fact 91_tc_1079 ii validity of notice_of_federal_tax_lien petitioner argues that we should reverse the appeals office’s determination upholding the validity of the notice_of_federal_tax_lien and abate the additions to tax relating to her unpaid tax_liabilities for and petitioner contends that the additions to tax should be abated because she had reasonable_cause under sec_6651 for failing to timely file her and returns had reasonable_cause under sec_6651 for failing to pay her and tax_liabilities by their respective due dates and is not liable for the addition_to_tax under sec_6654 for failure to make estimated_tax payments for or according to petitioner she lived with mr bray in various locations outside the united_states while he worked for boeing during mr bray’s employment with boeing boeing handled the couple’s tax preparations and filings through a corporate filing program extended to its overseas employees petitioner contends that at the time of her husband’s death she had no experience with domestic taxing authorities petitioner asserts that in view of the difficult circumstances surrounding her husband’s death she asked boeing to prepare and file her and federal_income_tax returns petitioner claims that boeing assumed responsibility for filing her and returns and accordingly is responsible for the late filing of her return petitioner further states that she failed to file timely and returns because she believed that she could not file those returns until her return was filed a and petitioner’s only arguments with respect to and concern her liability for the additions to tax petitioner’s arguments constitute challenges to her underlying tax_liability for those years see 115_tc_329 underlying tax_liability includes tax_deficiency additions to tax and interest see also 122_tc_1 because petitioner concedes that she received notices of deficiency for and she is precluded by sec_6330 from contesting her underlying tax_liability for those years accordingly we review the appeals office’s determination to uphold the filing of the notice_of_federal_tax_lien with respect to and for abuse_of_discretion the hearing officer verified that all requirements of applicable law or administrative procedures were met the hearing officer verified that the proper assessments were made and that notice_and_demand for payment was sent to petitioner’s last_known_address in response to petitioner’s request the hearing officer conducted a hearing with petitioner’s representative at the hearing petitioner’s representative did not raise any spousal defenses or provide any arguments regarding the appropriateness of the collection action petitioner’s representative also failed to offer any collection alternatives at the hearing although the prospect of an oic was discussed with the hearing officer at the hearing petitioner did not submit such an offer either during the hearing process or during a reasonable period after the hearingdollar_figure the hearing officer concluded that the filing of the notice_of_federal_tax_lien balanced the need for efficient collection_of_taxes with petitioner’s concerns that the collection action be no more intrusive than necessary accordingly we conclude that the hearing officer did not abuse her discretion in sustaining the filing of the notice_of_federal_tax_lien for and b petitioner did not receive a notice_of_deficiency for petitioner’s underlying tax_liability was thus properly at issue at her hearing and we review respondent’s determination with respect to the additions to tax de novodollar_figure petitioner has waived any argument that she might have had regarding the manner in which the hearing officer dealt with petitioner’s announced intention to submit an oic by not including the issue in the stipulated issues to be decided by this court respondent concedes that petitioner’ sec_2002 tax_liability is subject_to de novo review under sec_7491 respondent is required to carry the burden of producing evidence to support the imposition of an addition_to_tax to meet this burden respondent must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax see 116_tc_438 after respondent meets his burden of production petitioner must come forward with sufficient evidence to persuade the court that respondent’s determination is incorrect id pincite notwithstanding sec_7491 petitioner bears the burden of producing evidence to demonstrate reasonable_cause id sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a timely federal_income_tax return unless the taxpayer can demonstrate that such failure is due to reasonable_cause and not due to willful neglectdollar_figure reasonable_cause for the failure_to_file a timely return exists if the taxpayer exercised ordinary business care and prudence but was unable to file the return within the time prescribed by law sec_301_6651-1 proced admin regs the amount of the addition_to_tax i sec_5 percent of the amount_required_to_be_shown_as_tax on the return for each month that the delinquency continues up to a maximum of percent sec_6651 respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for the parties stipulated that petitioner filed her return on date over a year after its due_date we thus conclude that respondent has produced sufficient evidence to demonstrate that the sec_6651 addition_to_tax is appropriate see higbee v commissioner supra pincite petitioner argues that she had reasonable_cause for failing to file a timely return because she believed that she could not file the return until she filed her return according to petitioner boeing which petitioner contends assumed responsibility for filing her return did not complete the preparation of her return until date consequently the irs did not receive petitioner’s return until date several years after its due_date petitioner filed her return approximately months after filing her return a taxpayer’s mistaken belief that no return is required under the law does not necessarily constitute reasonable_cause for failure_to_file a return see 27_tc_840 5_tc_791 affd 159_f2d_269 4th cir a taxpayer who deliberately fails to file a return must use reasonable care to ascertain that no return was necessarydollar_figure see beck chem equip corp v commissioner supra pincite there is no evidence that petitioner used reasonable care in deciding not to file her return on time petitioner offered no evidence that she sought out or received professional advice indicating that she was precluded from filing her return on time petitioner provided no explanation for her erroneous conclusion that she could not file her return until her return was filed furthermore petitioner’s mistaken belief regarding her inability to file her return was based on her incorrect assumption that boeing and not she was responsible for the delinquent filing of her returndollar_figure we conclude therefore that petitioner did not have reasonable_cause for failing to file a timely return the supreme court recognized in 469_us_241 n that reasonable reliance on the advice of a tax adviser that no return is required to be filed may constitute reasonable_cause for a failure_to_file the return see also 97_tc_385 reasonable reliance on a tax adviser that no return is required to be filed may constitute reasonable_cause affd in part and revd in part on other grounds 7_f3d_774 8th cir even if petitioner’s underlying tax_liability for were properly at issue petitioner’s reliance on boeing to file her return is not reasonable_cause under the well- established principle that the failure_to_file a timely return is not excused by the taxpayer’s reliance on an agent to file a required return see united_states v boyle supra pincite sec_6651 sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on the taxpayer’s federal_income_tax return on or before the payment due_date unless such failure is due to reasonable_cause and not due to willful neglectdollar_figure a failure to pay will be considered due to reasonable_cause if the taxpayer makes a satisfactory showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer undue_hardship if he paid on the due_date sec_301_6651-1 proced admin regs respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for the parties stipulated that petitioner filed her return on date over a year after its due_date petitioner’ sec_2002 return showed a tax_liability of dollar_figure petitioner has not paid any of the amount owed we thus conclude that respondent has produced sufficient evidence to demonstrate that petitioner is liable for the sec_6651 addition_to_tax see 127_tc_200 the sec_6651 addition_to_tax is percent of the amount of tax_shown_on_the_return with an additional percent per month during which the failure to pay continues up to a maximum of percent petitioner asserts the same reasonable_cause argument for the sec_6651 addition_to_tax that she asserts for the sec_6651 addition to tax--her mistaken belief that she could not file her return until she filed her returndollar_figure petitioner however did not offer any evidence that she was unable to pay the tax owed or that she would have suffered undue_hardship if she had paid the tax on the due_date accordingly we hold that petitioner did not have reasonable_cause for failing to pay her tax_liability when due sec_6654 sec_6654 imposes an addition_to_tax for the underpayment of any installment of estimated taxdollar_figure the addition_to_tax under sec_6654 is calculated by applying the sec_6621 underpayment rate to the amount of the estimated_tax underpayment for the period of the underpayment sec_6654 and b except as provided in sec_6654 no reasonable_cause exception exists for the sec_6654 petitioner offers no explanation as to why she did not remit payment after she filed her return sec_6654 requires the payment of four installments of a taxpayer’s estimated_tax liability for each taxable_year each required_installment of estimated_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 addition_to_tax however no addition_to_tax is imposed under sec_6654 with respect to any underpayment to the extent the secretary determines that by reason of casualty disaster or other unusual circumstances the imposition of such addition_to_tax would be against equity or good conscience sec_6654 additionally no addition_to_tax is imposed under sec_6654 with respect to any underpayment if the secretary determines that the taxpayer retired after reaching age or became disabled in either the taxable_year for which estimated_tax payments were required or in the taxable_year preceding such year and such underpayment was due to reasonable_cause and not to willful neglect sec_6654 respondent’s burden of production under sec_7491 requires him to produce evidence that petitioner had a required_annual_payment for under sec_6654 see wheeler v commissioner supra pincite the parties stipulated that petitioner filed both a return and a return for the preceding tax_year on the basis of this information we are able to determine that petitioner had a required_annual_payment for that was payable in installments under sec_6654 cf id pincite court unable to conclude that taxpayer had a required_annual_payment because no evidence that taxpayer filed a return_for_the_preceding_taxable_year petitioner did not make any estimated_tax payments for we conclude that respondent has produced sufficient evidence to demonstrate that petitioner is liable for the sec_6654 addition_to_tax petitioner argues that she is not liable for the addition_to_tax under sec_6654 petitioner again asserts that she relied on boeing to file her return and that she mistakenly believed that she had to file her return before she could file her return petitioner however does not directly address why she failed to make the estimated_tax payments required for moreover we are not persuaded that the sec_6654 addition_to_tax should be waived under sec_6654 petitioner does not claim that she retired or became disabled in moreover the record does not establish that petitioner’s failure to make estimated_tax payments in was due to casualty disaster or other unusual circumstances and we are not persuaded that the imposition of the sec_6654 addition_to_tax would be against equity and good conscience we conclude that petitioner is liable for the sec_6654 addition_to_tax for we have considered all the other arguments made by the parties and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
